Case: 15-10376      Document: 00513427595         Page: 1    Date Filed: 03/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10376
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 17, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

JUAN CARLOS CRUZ, also known as Cruzito,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CR-236-3




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Juan Cruz has moved for leave to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10376    Document: 00513427595    Page: 2   Date Filed: 03/17/2016


                                No. 15-10376

withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Cruz has not filed a response. We have reviewed counsel’s brief and the rele-
vant portions of the record reflected therein. We concur with counsel’s assess-
ment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the appeal is DISMISSED. See 5TH
CIR. R. 42.2.




                                      2